


Exhibit 10.1


AMENDED AND RESTATED AGREEMENT
THIS AMENDED AND RESTATED AGREEMENT (this “Agreement”) is entered into effective
as of September 28, 2010 (the “Effective Date”) by and between Joseph W. Baty,
an individual residing at [Home Address], Utah 84104 (“Executive”), and Schiff
Nutrition Group, Inc., a Utah corporation with offices located at 2002 South
5070 West, Salt Lake City, Utah 84104 (the “Company”).
This Agreement amends and restates that certain Agreement, dated as of September
21, 2007, as amended and restated as of October 27, 2008, by and between
Executive and the Company (the “Prior Agreement”).
RECITALS
WHEREAS, the Company and Executive desire to amend and restate the Prior
Agreement to extend the term of the Agreement, to clarify the intent of certain
provisions, and to make certain other changes.
TERMS OF AGREEMENT


NOW, THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and Executive agree as
follows:
1.Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:
(a)    “Affiliate” shall mean a domestic or foreign business entity controlled
by, controlling, under common control with, or in a joint venture with, the
applicable person or entity.
(b)    “Board” shall mean the Board of Directors of the Company.
(c)    “Cause” shall mean Executive’s:
(i)    Gross, fraudulent or willful misconduct of Executive at any time during
Executive’s employment by the Company, or any such misconduct during any prior
period of employment in an executive capacity with any person or entity if not
disclosed to the Company in writing prior to the execution hereof;
(ii)    Substantial and willful failure to perform specific and lawful
directives of the Board or a superior employee of the Company;
(iii)    Willful and knowing violation of any rules or regulations of any
governmental or regulatory body, which is materially injurious to the financial
condition of the Company;
(iv)    Conviction of or plea of guilty or nolo contendere to a felony or fraud
during Executive’s employment with the Company;
(v)    Drug, alcohol or substance abuse (to the extent not inconsistent with the
Americans with Disability Act or similar state law); or



1





--------------------------------------------------------------------------------




(vi)    Material breach of the terms of this Agreement which is not corrected
after written notice and a reasonable cure period not to exceed 15 days
(d)    “Change in Control” means and includes each of the following:
(i)    A transaction or series of transactions (other than an offering of SNI
Class A common stock to the general public through a registration statement
filed with the Securities and Exchange Commission) whereby any “person” or
related “group” of “persons” (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (other than SNI, any of its subsidiaries, an employee benefit plan
maintained by SNI or any of its subsidiaries or a “person” that, prior to such
transaction, directly or indirectly controls, is controlled by, or is under
common control with, SNI) directly or indirectly acquires beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of securities of SNI
possessing more than 50% of the total combined voting power of SNI’s securities
outstanding immediately after such acquisition, excluding any transaction
involving a distribution of SNI’s Class A common stock (or any substituted
security) held by Weider Health and Fitness (“WHF”) to individual stockholders
of WHF or their family trusts if and to the extent the Board finds such
distribution to not be within the intent of this Section 1(d)(i);
(ii)    During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board of Directors of SNI together with
any new director(s) (other than a director designated by a person who shall have
entered into an agreement with SNI to effect a transaction described in
Section 1(d)(i) or Section 1(d)(iii)) whose election by the Board of Directors
of SNI or nomination for election by SNI’s stockholders was approved by a vote
of at least two-thirds of the directors then still in office who either were
directors at the beginning of the two year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof;
(iii)    The consummation by SNI (whether directly involving SNI or indirectly
involving SNI through one or more intermediaries) of (x) a merger,
consolidation, reorganization, or business combination or (y) a sale or other
disposition of all or substantially all of SNI’s assets or (z) the acquisition
of assets or stock of another entity, in each case other than a transaction:
(A)    Which results in SNI’s voting securities outstanding immediately before
the transaction continuing to represent (either by remaining outstanding or by
being converted into voting securities of SNI or the person that, as a result of
the transaction, controls, directly or indirectly, SNI or owns, directly or
indirectly, all or substantially all of SNI’s assets or otherwise succeeds to
the business of SNI (SNI or such person, the “Successor Entity”)) directly or
indirectly, at least a majority of the combined voting power of the Successor
Entity’s outstanding voting securities immediately after the transaction, and


(B)    After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 1(d)(iii)(B) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in SNI prior
to the consummation of the transaction; or


(iv)SNI’s stockholders approve a liquidation or dissolution of SNI.
(e)     “Code” shall mean Internal Revenue Code of 1986, as amended.



2





--------------------------------------------------------------------------------




(f)     “Good Reason” shall mean any one of the following conduct or events
which occurs without Executive’s consent, and is not cured by the Company within
30 days after Executive’s notice in writing to the Company within 90 days of the
first happening of the conduct or event (and Executive terminates employment
with the Company no later than 180 days after the first happening of such
conduct or event specified in the notice):
(i)    the Company’s material diminution of Executive’s authority,
responsibilities, duties, or compensation; or
(ii)    any relocation of Executive’s principal place of business to a location
that represents a material change in geographic location (including, without
limitation, any involuntary relocation that is more than 50 miles from
Executive’s current principal place of business with the Company).
(g)    “Separation from Service” shall mean Executive’s separation of service
with the Company and/or its Affiliates within the meaning of Section
409A(a)(2(A)(i) of the Code and the regulations thereunder.
(h)    “Termination Date” shall mean the effective date of the termination of
Executive’s employment with the Company for any reason.
(i)    “SNI” shall mean Schiff Nutrition International, Inc., a Delaware
corporation and the parent of the Company.
2.Term of Agreement. The term of this Agreement shall commence on the Effective
Date and shall continue through the full payment of all severance and other
benefits to Executive in accordance with the terms and conditions of this
Agreement. Subject to Section 3(b), this Agreement shall be effective with
respect to (a) the termination of Executive’s employment with the Company other
than for Cause only if such termination occurs during the period commencing on
the Effective Date and ending on September 30, 2010 or (b) the termination of
Executive’s employment with the Company for Good Reason only if the event or
conduct giving rise to Good Reason occurs during the period commencing on the
Effective Date and ending on September 30, 2013. Notwithstanding the foregoing
sentence, this Agreement shall be effective with respect to any “termination in
connection with a Change in Control” (as defined in Section 3(b) below) if the
Change in Control is (i) subject to a definitive written purchase, sale, merger
or similar agreement entered into on or before September 30, 2013 and (ii)
consummated on or prior to the expiration of six months following September 30,
2013. During the term of this Agreement, Executive shall be employed as an
at-will employee of the Company.
3.Severance Payment/Benefits.
(a)    If Executive’s employment as an at-will employee of the Company shall be
terminated either by the Company other than for Cause or by Executive for Good
Reason, then in consideration of and subject to the delivery by Executive to the
Company of a release that becomes irrevocable within 60 days of Executive’s
Separation from Service, in form and substance reasonably satisfactory to the
Company, of any claims that Executive might have against the Company, the
Company shall pay Executive a severance benefit in an amount equal to the sum of
(a) his then annual rate of base salary (but without regard to any reduction in
Executive’s base salary that would serve as a basis for a termination of
employment by Executive for Good Reason) and (b) the greater of (i) his annual
bonus paid or payable relating to the Company’s most recently completed fiscal
year, (ii) the average of his annual bonuses paid or payable relating to the
Company’s three most recently completed fiscal years, or (iii) 30% of his then
annual rate of base salary. Subject to Section 4 of this Agreement, such amount
shall be paid, without interest, in 24 equal semi-



3





--------------------------------------------------------------------------------




monthly installments payable beginning on the first business day of the first
month that is at least 60 days following Executive’s Separation from Service.
(b)    If Executive’s employment as an at-will employee of the Company shall be
terminated “in connection with a Change in Control” either by the Company other
than for Cause or by Executive for Good Reason, then in consideration of and
subject to the delivery by Executive to the Company of a release that becomes
irrevocable within 30 days of Executive’s Separation from Service, in form and
substance reasonably satisfactory to the Company, of any claims that Executive
might have against the Company, and in lieu of the provisions of Section 3(a)
above, the Company shall pay Executive a severance benefit in an amount equal to
150% of the sum of (a) his then annual rate of base salary (but without regard
to any reduction in Executive’s base salary that would serve as a basis for a
termination of employment by Executive for Good Reason) and (b) the greater of
(i) his annual bonus paid or payable relating to the Company’s most recently
completed fiscal year, (ii) the average of his annual bonuses paid or payable
relating to the Company’s three most recently completed fiscal years, or (iii)
50% of his then annual rate of base salary. Subject to Section 4 of this
Agreement, such amount shall be paid, without interest, in 36 equal semi-monthly
installments beginning on the first business day of the first month that is at
least 30 days after Executive’s Separation from Service. For purposes of this
Agreement, any termination “in connection with a Change in Control” shall mean
any termination either by the Company other than for Cause or by Executive for
Good Reason during the period beginning 90 days prior to and concluding 12
months following the consummation of a Change in Control; provided however, that
if the termination occurs prior to a Change in Control, Executive shall only be
entitled to receive benefits pursuant to this Section 3(b) if the Change in
Control is consummated and the transaction constitutes a change in the ownership
or effective control of the Company (or SNI) or a change in the ownership of a
substantial portion of the assets of the Company (or of SNI), as described in
Treasury Regulation Section 1.409A-3(i)(5).
(c)    Upon the occurrence of a Change in Control, unless otherwise provided in
the applicable equity award agreement, all restricted stock, options to purchase
shares of Class A Common Stock of SNI or other equity awards granted to
Executive under SNI’s 1997 Equity Participation Plan or 2004 Incentive Plan, as
either may be amended from time to time, shall become vested and exercisable as
of the effective date of the Change in Control.
(d)    In the event Executive’s employment as an at-will employee of the Company
shall be terminated pursuant to Section 3(a), Executive’s eligibility for
Company-provided medical and dental insurance for Executive and his covered
dependents will terminate on the last day of the month during which employment
is terminated (the “COBRA Date”). To exercise Executive’s right to continue
COBRA benefit coverage at Executive’s then-current level of election following
the COBRA Date, Executive must notify the Company in writing by no later than 60
days following the COBRA Date. Subject to Section 4 of this Agreement, Executive
will pay the portion of the monthly premiums due under the Company’s standard
COBRA policies equal to the amount of the Executive’s monthly employee
contribution for such benefits as of the COBRA Date, and Schiff will pay the
balance through the end of the period of salary continuation pursuant to Section
3(a) or 3(b), as applicable. Executive will pay for the entire amount of the
monthly premiums for coverage thereafter. The Company’s obligations under this
paragraph will end when Executive’s eligibility for Company-provided long-term
and short-term disability programs, term life insurance, 401(k) plan
contributions, car allowance and other Company-provided benefits will terminate
on the Executive’s last day of employment.
4.Code Section 409A. Notwithstanding any provision to the contrary in the
Agreement, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any portion
of the benefits to which Executive is entitled under this Agreement is required
in order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code, such portion of Executive’s benefits



4





--------------------------------------------------------------------------------




shall not be provided to Executive prior to the earlier of (a) the expiration of
the six-month period measured from the date of Executive’s Separation from
Service or (b) the date of Executive’s death. Upon the first business day
following the expiration of the applicable Code Section 409A(a)(2)(B)(i) period,
all payments deferred pursuant to this Section 4 shall be paid in a lump sum to
Executive, and any remaining payments due under the Agreement shall be paid as
otherwise provided herein. To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A of the
Code, any reimbursements payable to Executive shall be paid to Executive no
later than December 31 of the year following the year in which the cost was
incurred, the amount of expenses reimbursed in one year shall not affect the
amount eligible for reimbursement in any subsequent year, and Executive’s right
to reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit. For purposes of Section 409A of the Code,
Executive’s right to receive the payments of compensation pursuant to the
Agreement shall be treated as a right to receive a series of separate payments
and accordingly, each payment shall at all times be considered a separate and
distinct payment.
5.Parachute Payments.
(a)    If it is determined (as hereafter provided) that any payment,
compensation or other benefit provided by the Company (or any successor entity)
to or for the benefit of Executive under this Agreement or any other plan,
agreement or arrangement (the “Payments”) would be subject to the excise tax
imposed by Code Section 4999 (a “Parachute Tax”), or any tax, interest, penalty
or other expense incurred by Executive pursuant to Code Section 409A (a
“Deferred Compensation Tax”) to which Executive would not have been subject but
for the Company’s failure to pay any severance amounts pursuant to the
provisions of Section 3 and Section 4 of this Agreement or other failure to make
such payments in a manner that avoids such payments qualifying as deferred
compensation under Section 409A of the Code, then Executive shall be entitled to
receive an additional payment or payments (a “Gross-Up Payment”) in an amount
such that, after payment by Executive of all taxes (including any Parachute Tax
or Deferred Compensation Tax) imposed upon the Gross-Up Payment, Executive
retains an amount of the Gross-Up Payment equal to the Parachute Tax or Deferred
Compensation Tax imposed upon the Payment.
(b)    Subject to the provisions of Section 5(a) hereof, all determinations
required to be made under this Section 5, including whether a Parachute Tax or
Deferred Compensation Tax is payable by Executive with regard to a Payment and
the amount of such Parachute Tax or Deferred Compensation Tax and whether a
Gross-Up Payment is required and the amount of such Gross-Up Payment, shall be
made by the nationally recognized firm of certified public accountants (the
“Accounting Firm”) used by the Company (prior to the Change in Control, if
applicable), or, if such Accounting Firm declines to serve, the Accounting Firm
shall be a nationally recognized firm of certified public accountants selected
by the Company. For purposes of making the calculations required by this
Section, the Accounting Firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G, 4999 and 409A of
the Code, provided that the Accounting Firm’s determinations must be made with
substantial authority (within the meaning of Section 6662 of the Code). The
Accounting Firm shall be directed by the Company or Executive to submit its
preliminary determination and detailed supporting calculations to both the
Company and Executive within 15 calendar days after the determination date, if
applicable, and any other such time or times as may be requested by the Company
or Executive. If the Accounting Firm determines that any Parachute Tax or
Deferred Compensation Tax is payable by Executive with regard to a Payment, the
Company shall pay the required Gross-Up Payment to, or for the benefit of,
Executive within five business days after receipt of such determination and
calculations (and in any event, such Gross-Up Payment shall be paid to Executive
by the end of the calendar year next following the calendar year in which
Executive remits the Parachute Tax or Deferred Compensation Tax to appropriate
tax authorities). If the Accounting Firm determines that no Parachute Tax or
Deferred Compensation Tax is payable by Executive with regard to a Payment, it
shall, at the same time as it makes such determination, furnish Executive with
an opinion that he has substantial



5





--------------------------------------------------------------------------------




authority not to report any Parachute Tax or Deferred Compensation Tax on his
federal tax return. Any good faith determination by the Accounting Firm as to
whether a Gross-Up Payment is to be made with regard to a Payment and the amount
of the Gross-Up Payment shall be binding upon the Company and Executive absent a
contrary determination by the Internal Revenue Service or a court of competent
jurisdiction; provided, however, that no such determination shall eliminate or
reduce the Company’s obligation to provide any Gross-Up Payments that shall be
due as a result of such contrary determination. As a result of the uncertainty
in the application of Code Section 4999 or Code Section 409A at the time of any
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments that will not have been made by the Company should have been made (an
“Underpayment”), consistent with the calculations required to be made hereunder.
In the event that the Company exhausts or fails to pursue its remedies pursuant
to Section 5(f) hereof and Executive thereafter is required to make a payment of
any Parachute Tax or Deferred Compensation Tax, Executive shall direct the
Accounting Firm to determine the amount of the Underpayment that has occurred
and to submit its determination and detailed supporting calculations to both the
Company and Executive as promptly as possible. Any such Underpayment shall be
promptly paid by the Company to, or for the benefit of, Executive within five
business days after receipt of such determination and calculations (and in any
event, such Underpayment shall be paid to Executive by the end of the calendar
year next following the calendar year in which Executive remits the related
Parachute Tax or Deferred Compensation Tax to the appropriate tax authorities).
(c)    The Company and Executive shall each provide the Accounting Firm access
to and copies of any books, records and documents in the possession of the
Company or Executive, as the case may be, reasonably requested by the Accounting
Firm, and otherwise cooperate with the Accounting Firm in connection with the
preparation and issuance of the determination contemplated by Section 5(b)
hereof.
(d)    The federal tax returns filed by Executive (or any filing made by a
consolidated tax group which includes the Company) shall be prepared and filed
on a basis consistent with the determination of the Accounting Firm with respect
to the Parachute Tax or Deferred Compensation Tax payable by Executive.
Executive shall make proper payment of the amount of any Parachute Tax or
Deferred Compensation Tax, and at the request of the Company, provide to the
Company true and correct copies (with any amendments) of his federal income tax
return as filed with the Internal Revenue Service, and such other documents
reasonably requested by the Company, evidencing such payment. If prior to the
filing of Executive’s federal income tax return, the Accounting Firm determines
in good faith that the amount of the Gross-Up Payment should be reduced,
Executive shall within five business days pay to the Company the amount of such
reduction.
(e)    The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by Sections
5(b) and (d) hereof shall be borne by the Company. If such fees and expenses are
initially advanced by Executive, the Company shall reimburse Executive the full
amount of such fees and expenses within five business days after receipt from
Executive of a statement therefor and reasonable evidence of his payment
thereof.
(f)    In the event that the Internal Revenue Service claims that any payment or
benefit received under this Agreement constitutes an “excess parachute payment”
within the meaning of Code Section 280G(b)(1), Executive shall notify the
Company in writing of such claim. Such notification shall be given as soon as
practicable but not later than 10 business days after Executive is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. Executive shall not
pay such claim prior to the expiration of the 30 day period following the date
on which Executive gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies Executive in writing prior to the expiration of such
period that it desires to contest such claim, Executive shall (i) give the
Company any information reasonably requested by the Company relating to such
claim; (ii) take such action in connection



6





--------------------------------------------------------------------------------




with contesting such claim as the Company shall reasonably request in writing
from time to time, including without limitation, accepting legal representation
with respect to such claim by an attorney reasonably selected by the Company and
reasonably satisfactory to Executive; (iii) cooperate with the Company in good
faith in order to effectively contest such claim; and (iv) permit the Company to
participate in any proceedings relating to such claim; provided, however, that
the Company shall bear and pay directly all costs and expenses (including, but
not limited to, additional interest and penalties and related legal, consulting
or other similar fees) incurred in connection with such contest and shall
indemnify and hold Executive harmless, on an after-tax basis, for and against
for any Parachute Tax or income tax or other tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.
(g)    The Company shall direct Executive with regard to all proceedings taken
in connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive on an interest-free basis (to the extent permitted by applicable
law), and shall indemnify and hold Executive harmless, on an after tax basis,
from any Parachute Tax or Deferred Compensation Tax (or other tax including
interest and penalties with respect thereto) imposed with respect to such
advance or with respect to any imputed income with respect to such advance; and
provided, further, that if Executive is required to extend the statue of
limitations to enable the Company to contest such claim, Executive may limit
this extension solely to such contested amount. The Company’s right to direct
Executive with regard to the contest shall be limited to issues with respect to
whether and the extent to which a payment or benefit is an “excess parachute
payment” pursuant to Code Section 280G(b)(1), the imposition of the Parachute
Tax under Code Section 4999 and the imposition of the Deferred Compensation Tax
under Code Section 409A, and Executive shall be entitled to settle or contest,
as the case may be, any other issue raised by the Internal Revenue Service or
any other taxing authority. In addition, the Company shall not direct Executive
to take a position or agree to any final resolution if such position or
resolution could reasonably be expected to adversely affect Executive unrelated
to matters covered hereto, unless Executive consents in writing to such position
or agreement.
(h)    If, after the receipt by Executive of an amount advanced by the Company
in connection with the contest of the Parachute Tax or Deferred Compensation Tax
claim, Executive receives any refund with respect to such claim, Executive shall
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto); provided,
however, if the amount of that refund exceeds the amount advanced by the Company
Executive may retain such excess. If, after the receipt by Executive of an
amount advanced by the Company in connection with a Parachute Tax or Deferred
Compensation Tax claim, a determination is made that Executive shall not be
entitled to any refund with respect to such claim and the Company does not
notify Executive in writing of its intent to direct Executive to contest the
denial of such refund prior to the expiration of 30 days after such
determination such advance shall be deemed to be in consideration for services
rendered after the Termination Date.
6.Confidential Information and Inventions.
(a)    Except as otherwise required by Executive’s employment duties for the
Company, Executive shall maintain in strict confidence and shall not directly,
indirectly or otherwise, use, publish, disclose or disseminate, or use for
Executive’s benefit or the benefit of any person, firm, corporation or entity,
any Confidential Information of or relating to the Company or its affiliates (or
which the Company or its affiliates has a right to use). For purposes of this
Agreement, “Confidential Information” shall mean all confidential and
proprietary information of the Company and its parents, subsidiaries and
affiliates,



7





--------------------------------------------------------------------------------




whether in oral, written or electronic form or obtained by observation or
otherwise, whether or not legended or otherwise identified as confidential or
proprietary information, and whether or not discovered or developed by Executive
or known or obtained by Executive as a consequence of Executive’s employment
with the Company at any time as employee or agent. Confidential Information
shall include, without limitation, all scientific, clinical, engineering,
technical, process, method or commercial data, information or know-how, relating
to the research, development, manufacture, distribution, sale or marketing of
any vitamins, minerals, nutritional supplements, sports nutrition products,
beverages, food bars, powdered food supplements, or other products or product
lines of the Company. Confidential Information shall also include, without
limitation, all customer lists, pricing data, sources of supply and related
supplier and vendor information, purchasing, operating or other cost data,
manufacturing methods, quality control information, regulatory information,
employee and compensation information, financial data, trade secrets, formulas,
intellectual property, manuals, financial data, forecasts, business plans,
expansion or acquisition plans and product development information and plans.
Notwithstanding the foregoing, Confidential Information shall not include (i)
information, from a source other than the Company, which is in Executive’s
possession on the date hereof or subsequently becomes available to Executive so
long as such information was lawfully obtained and is not, to the knowledge of
Executive, subject to another confidentiality agreement or obligation of secrecy
to the Company or another person, or (ii) information which becomes generally
available to the public other than directly or indirectly as a result of
disclosure by Executive or another party bound by legal obligations prohibiting
such disclosure.
(b)    Executive hereby assigns and transfers to the Company any and all works
of authorship, inventions and innovations (whether deemed patentable or not),
which relate to the business of the Company and which are made by Executive (or
by Executive jointly with others) during the term of Executive’s employment
and/or within one year after the termination of Executive's employment with the
Company, if such work of authorship, invention, or innovation is based upon or
relates to Confidential Information acquired by Executive during the term of
employment with the Company. For purposes of copyright law, any such work of
authorship shall be deemed a work made for hire. Executive agrees to promptly
disclose to the Company all such works of authorship, inventions, and
innovations. Executive agrees to execute any document reasonably requested by
the Company that is necessary or appropriate to document, perfect, or effect the
intention of this Section 6 or to secure any patent, copyright registration (as
a work made for hire), trademark registration or other protection thereof for
the Company.
(c)    Upon termination of Executive’s employment, Executive shall immediately
deliver to the Company all Confidential Information embodied in any form
(including any form of computer media), including all copies, then in
Executive’s possession or control, whether prepared by Executive or others, as
well as other Company property in Executive’s possession or control.
7.Successors and Binding Agreement.
(a)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise, including, without
limitation, any successor due to a Change in Control) to the business or assets
of the Company, by agreement in form and substance reasonably satisfactory to
Executive, expressly assume and agree to perform this Agreement in the same
manner and to the same extent the Company would be required to perform if no
such succession had taken place. This Agreement will be binding upon and inure
to the benefit of the Company and any successor to the Company, including,
without limitation, any person directly or indirectly acquiring the business or
assets of the Company in a transaction constituting a Change in Control (and
such successor shall thereafter be deemed the “Company” for the purpose of this
Agreement), but will not otherwise be assignable, transferable or delegable by
the Company.



8





--------------------------------------------------------------------------------




(b)    This Agreement will inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees, but will not otherwise be
assignable, transferable or delegable by Executive.
8.Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.
9.Governing Law; Jurisdiction. The laws of the state of Utah shall govern the
interpretation, validity and performance of the terms of this Agreement,
regardless of the law that might be applied under principles of conflicts of
law. Any suit, action or proceeding against Executive, with respect to this
Agreement, or any judgment entered by any court in respect of any of such, may
be brought in any court of competent jurisdiction in the State of Utah, and
Executive hereby submits to the jurisdiction of such courts for the purpose of
any such suit, action, proceeding or judgment.
10.Notices. Any notices or communications given by any party hereto to the other
party shall be in writing and personally delivered or mailed by registered or
certified mail, return receipt requested, postage prepaid. Notices shall be
addressed to the parties at the addresses set forth above. Notices shall be
deemed given when received. Either party may designate in writing, by notice to
the others, such other address to which notices to such party shall thereafter
be sent.
11.Further Assurances. Each party agrees at any time, and from time-to-time, to
execute, acknowledge, deliver and perform, and/or cause to be executed,
acknowledged, delivered and performed, all such further acts, deeds assignments,
transfers, conveyances, powers of attorney and/or assurances as may be
necessary, and/or proper to carry out the provisions and/or intent of this
Agreement.
12.Amendment; Waiver; Entire Agreement. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by Executive and the Company. No waiver by either
party hereto at any time of any breach by the other party hereto or compliance
with any condition or provision of this Agreement to be performed by such other
party will be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. This Agreement constitutes the
entire agreement of the parties with respect to the subject matter hereof and
supersedes any and all prior agreements of the parties with respect to such
subject matter.
13.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.







9





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amended and Restated Agreement
to be duly executed and delivered as of the date first set forth above.




SCHIFF NUTRITION GROUP, INC.
 
 
 
By:
/s/ Bruce J. Wood
 
 
Title:
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
/s/ Joseph W. Baty






10



